                Case 1:19-cv-05750-GHW Document 44 Filed 01/12/21 Page 1 of 2

                                                                                                              US D C S D N Y
                                                                                                              D OC U ME NT
                                                                                                              E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                                              D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                              D A T E FI L E D: 1 / 1 2 / 2 0 2 1
------------------------------------------------------------------X
  F R A N CI S C O T A V E R A S,                                  :
                                                                   :
                                                   Pl a i ntiff,   :
                               -a g ai nst -                       :                                                1: 1 9 -c v -0 5 7 5 0 -G H W
                                                                   :
  H & W D E LI G R O C E R Y, I N C a n d P E D R O                :                                                         OR DER
  S A N T A N A,                                                   :
                                             D ef e n d a nts .    :
------------------------------------------------------------------ X
G RE G ORY              H. W O O D S,           Unit e d St at es Distri ct Ju d g e:

             D uri n g th e D e c e m b er 4, 20 2 0 co nf er e n c e i n this m att er , th e C o ur t s ch e d ul e d a c o nf er e n c e

f or Ja n u ar y 1 2, 2 0 2 1 at 3: 0 0 p. m. t o dis c uss n e xt st e ps i n t h e d is c o v er y pr o c ess, P l ai ntiff’s

a nti ci p at e d dis c o v er y moti o n, see D kt. N o. 3 5, a n d t h e p arti es’ a nti ci p at e d pro p os al f or liti g ati n g th e

c as e . Aft er th e D e c e m b er 4, 20 2 0 c o nf er e n c e, th e C o urt iss u e d a n or d er o n th e d o c k et dir e cti n g th e

p a rti es to a p p e ar at th e J a n u ar y 1 2, 2 0 2 1 c o nf er e n c e.               D kt. N o. 4 1. T h e p arti es wer e ag ai n re mi n d e d

a b o ut th e Ja n u ar y 12, 20 2 1 co nf er e n c e in th e C o urt’s Ja n u ar y 4, 2 0 2 1 or d er. Dkt . No. 4 2.

             D uri n g th e Ja n u ar y 1 2, 20 2 1 co nf er e n c e , th e C o ur t, th e c o urt re p ort er, a n d c o u ns e l for

Pl ai ntiff a p pe ar e d o n th e c o nf er e n c e li n e, b ut Mr. S a nt a n a did n ot. 1                       Aft er it b e c a m e a p p ar e nt th at

Mr.     Sa nt a n a wo ul d n ot b e joi ni n g th e c all , th e C o u rt a dj o ur n e d t h e c o nf er e n c e .

             T h e C o urt will h old a t el e c o nf er e n c e o n Ja n u ar y 2 5, 20 2 1 at 1: 0 0 p.m.                           T h e p arti es s h o ul d b e

pr e p ar e d t o dis c uss h o w t h e y s h o ul d pr o c e e d wit h dis c o v er y, Pl ai ntiff’s a nti ci p at e d dis c o v er y

m oti o n, see D kt. N o. 3 5, a n d a pr o p os e d s c h e d ul e f or liti g ati n g t h e c as e . If Mr. S a nt a n a i nt e n ds t o

pr o c e e d pr o s e, he is re mi n d e d t h at h e will ne e d to ret ai n a n int er pr et er for th e c o nf er e n c e if h e

n e e ds o n e . T h e p arti es are dir e ct e d to us e th e C o urt’s desi g n at e d co nf er e n c e li n e at (8 8 8) 5 5 7 - 8 51 1,

a n d ent er A c c ess C o d e 7 4 7 - 0 20 0, f oll o w e d b y th e po u n d (#) k e y .


1 B e c a us e c o u ns el f or d ef e n d a nt H & W D eli Gr o c er y, I n c. di d n ot fil e a n oti c e of a p p e ar a n c e b y J a n u ar y 3, 2 0 2 1 as
or d er e d , t h e Cl er k of C o urt iss u e d a c ertifi c at e of d efa ult f or t h at d ef e n d a nt o n J a n u ar y 5, 2 0 2 1. D kt. N o. 4 3.
             Case 1:19-cv-05750-GHW Document 44 Filed 01/12/21 Page 2 of 2



           Mr. S a nt a n a is or d er e d t o c o m pl y wit h t h e C o urt’s or d ers. F ail ur e t o c o m pl y wit h t h e

C o urt’s or d ers or t o p arti ci p at e i n t his c as e m a y r es ult i n t h e i m p ositi o n of s a n cti o ns, i n cl u di n g t h e

e ntr y of def a ult a g ai nst Mr.     Sa nt a n a , a n d, ulti m at el y , th e e ntr y o f ju d g m e nt in fa v or of Pl ai ntiff.

           T h e Cl er k of C o urt is dir e ct e d t o s er v e t his or d er o n D ef e n d a nts.

           S O O R D E R E D.

 D at e d: J a n u ar y 1 2, 2 0 2 1                                     _____________________________________
                                                                                  G R E G O R Y H. W O O D S
                                                                                 U nit e d St at es Distri ct J u d g e
